Citation Nr: 0821569	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for left hip 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970, and from June 1971 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2006, a statement of the 
case was issued in September 2007, and a substantive appeal 
was received in October 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in October 
2007, the veteran requested a Board hearing in Washington 
D.C. (central office hearing).  A Board hearing was scheduled 
for June 2008, in Washington D.C.  

Documentation received in June 2008, reflects that the 
veteran intended to request a Board hearing to be held in 
Waco, Texas (Travel Board hearing).  Thus, the veteran should 
be scheduled for a Board hearing to be conducted at the Waco 
Regional Office.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in Waco, Texas.  
Once the hearing is conducted, or in the 
event the veteran cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



